Hinman, J.
The question for our decision in this case is probably of but little importance, either to the parties themselves or to' the public. Such a question has never before arisen in Connecticut, for the reason, undoubtedly, that no individual tax-payer in a school district has considered his pecuniary interest in the school-house as sufficiently affected by the practice, which to some extent is said to prevail, of holding religious meetings in school-houses, to induce him tt> institute proceedings to prevent it. And there are probably but few districts in the state which would suffer such a practice to continue, if it was very strenuously objected to by any of the inhabitants of the district. Indeed, the interests of school districts, and of their inhabitants severally, in respect to the use which shall be made of the school-houses, are identical—-all being alike interested to preserve their school*504houses for their appropriate use as such exclusively. Such a question, therefore, is probably no more likely hereafter to arise than has been the case heretofore. In the aspect in which the question is presented in this case, it seems hardly possible for it frequently to arise. No school district would undertake, by a direct vote, to tax its inhabitants to build a church, nor would it devote its school-house to the general purposes of a church edifice, to the prejudice of its more appropriate use as a school-house ; and the occasional use of it, for the purpose of holding religious or other meetings, would not involve any question of right, and probably would not amount to such irreparable injury as to call for or justify the interposition of a court of equity to prevent it. In this case, the only doubt any of us have entertained in respect to the decision, has been, whether such facts were presented as to involve and call for a decision upon the strict question of right between the parties, because it has not been and can not be contended, that a school district has any more right to build a church, or' to appropriate and devote its buildings erected for school purposes to any other use, so long as they remain school-houses, than a city or borough has to expend money belonging to the corporation in celebrating the great national anniversary, or a railroad company has to extend its road beyond its chartered limits, or to establish steamboats or stages in connexion with it. Hood v. New York and New Haven R. R. Co., 22 Conn., 512. New London v. Brainard, id., 552. Sheldon v. Center School District, 25 id., 224. Hodges v. Buffalo, 2 Denio., 110. Hartford and New Haven R. R. Co. v. Croswell, 5 Hill, 383. Stephens v. Rutland and Burlington R. R. Co., 29 Verm., 545.
The principle which runs through the cases is, that corporations have only such powers as are within the scope of their charters; and where they are wasting or misappropriating the corporate property or funds, courts of equity treat them as trustees of the property for the benefit of the individual corporators ; and on this ground, as well as on the ground that such misappropriation of the property is a fraud upon the rights and interests of the corporators individually, they interfere by *505injunction to restrain and prevent any such wasting or destruction of the corporate property. And it makes no difference whether thg corporation is a joint stock manufacturing or trading corporation, as in the case of Sears v. Hotchkiss, 25 Conn., 171, or a municipal or territorial corporation, as in the case of Brainard v. New London, or is of the character of this school district.
With us, school districts exist under general laws, which, for educational purposes, constitute them corporations; and as such they have power to build and own school-houses, and to tax their inhabitants therefor. Of course the taxpayers must have the same or a similar interest in these buildings that the tax-payers in towns or cities have in the property of those communities; and as it has been held that a court of equity will protect such interests in the property of cities and towns, it follows that the same principle will protect the interests of tax-payers in the property of school districts.
When we come, then, to the peculiar circumstances of this case, it is worthy of consideration, that the process ofinjunetion is the only remedy at all applicable to the facts of the case. As the plaintiff can not sue the district at law for any injury to the building, his interest in it can only be protected by this or some similar proceeding. To deny him this remedy, therefore, in a case where fiis rights have been and are still threatened to be disregarded and invaded, seems to amount to a denial of any remedy for an admitted and acknowledged infringement upon his rights. This is as much opposed to the dictates of natural equity and justice, as it is to the principle that the law will always furnish a remedy for every invasion of another’s rights. As already intimated, this is not the case of a casual or even occasional use of the building for the purpose of holding religious meetings therein. The district, at a regular meeting duly warned, voted, not merely to have public meetings for preaching and other religious exercises held at the school-house, but that they would have Sunday schools there also. We lay no other-stress upon the vote that they have Sunday schools there, *506than that it indicates, more clearly, a definite and fixed determination to dedicate the building to religious as well as to school purposes. Perhaps the district might establish a Sunday school under its supervision, and that of the school visitors, so connected with educational purposes as to come within the objects and general purposes for which such buildings are erected. But there is no pretense that a school of that character was intended. On the contrary an ordinary Sunday school was, as we suppose, intended,—one wholly devoted to religious instruction, and connected with some one or more of the religious societies which met there statedly for religious worship. Now, however beneficial and important such instruction mays be, and however desirous we may individually be to promote it, it can not be denied that such a school, under the supervision and entire control of the religious teachers of an ecclesiastical society, is an entirely different institution from our statutory common schools. If it can be sanctioned in one district, it obviously can in any and all of them, where a vote can be obtained for the purpose; and if it can thus' be established, then it follows that it can be done in favor of any denomination of Christians who apply for it and are able to obtain a majority of the legal voters of the district in their favor; and thus a fruitful source of bitter controversy would at once be introduced into school districts, well calculated-to hinder, rather than to promote, either religion or learning. The fact then, that the Sunday school met at this place, that they had regular religious meetings there on Sundays, as well as on other days, particularly evening meetings and protracted meetings, indicates that it was the object of the vote passed by the district, to devote the building to the ordinary purposes of a church, as well as to the purposes of a school-house. It is true that the meetings were conducted without doing much injury to the building or its furniture, still, the finding is that the injury was such as naturally arises by reason of holding crowded meetings for public worship therein. And as these meetings were held on all the days of the week, as well as on Sundays and in the evenings, it is quite obvious that more or less in*507jury must arise, not merely from the use of the building and its furniture, but from deranging the furniture, books and stationery belonging to the school, and by materially increasing the risk of destroying the house by fire, which last is, without doubt, a more serious pecuniary injury than any other which has been named. While then the injury heretofore may not have been very serious, it clearly, in the language of the finding, is not merely nominal,” but has, heretofore even, been a substantial injury, and, considering the risk to which we have alluded, it certainly amounts to an injury of no trifling character.
But the value of the right of the district and of its inhabitants to the exclusive use of the school-house for school purposes, can not be measured by the mere pecuniary injury resulting from an infringement of the right. It is more correct to estimate it by the value of the building, if it was to be rented for the purposes for which it has been used gratuitously. The district is under no more obligation to furnish a public' hall for such purposes as may be useful or beneficial to the community than any private individual. And we know of no principle that will justify the misappropriation of trust property for any purpose whatever.
There is no custom found which gives a right to use the school-house for the purposes complained of. The custom of permitting the former school-house to be used for religious meetings and the meetings of debating societies, even if it gave any right to the continued use of that building for those purposes, does not apply to the new one, which has been too recently built to be the subject of any rights acquired by user. Besides, the custom itself is so indefinite and uncertain as probably to lay no foundation for the acquisition of a right, irrespective of the fact that, such as it was, it was exercised under the license and permission of the-district, rather than under a claim of right. The fact that the building was open to the meetings of all denominations of Christians, without discrimination, or distinction of sects, while more calculated to interrupt the proper use of it as a school-house, is too unimportant a circumstance to have any bearing against the *508right of the inhabitants to have the building exclusively appropriated to school purposes.
Upon the whole cáse therefore, the court is of opinion that the petitioner has such an interest in the school-house as entitles him to the process of the court for its preservation ; and that the uses contemplated by the vote of the district, and heretofore practiced and threatened to be continued, are such as he has a right to object to and prevent. The temporary injunction issued in the case, the superior court is therefore advised to make perpetual.
In this opinion Storrs, C. J. and Park, J., concurred.
Ellsworth, J.
A majority of the court advise that the school district be restrained from using their school-house for occasional worship and the religious instruction of their children on the Sabbath, not because it is found, or is true in fact, that such use has heretofore interrupted or hindered the week day school, or is likely to do it in time to come, but because the petitioner has a latent fear, that at some future time he may be taxed for repairs. As this is an application to the discretion of a court of equity for summary relief by injunction, it has seemed to me, that the petitioner is called upon to make out a case of necessity and irreparable injury, and that in this he has entirely failed. I should prefer to advise the dismissal of the petition, for it appears to me to be a vexatious proceeding, and nothing less than an illnatured attempt to disoblige the owners of the school-house, (all of whom, except the petitioner, concur in this,use,) by preventing an enjoyment by them of the property of the district, which is reasonable in itself and does it no real appreciable injury.
I do not intend to go into an elaborate argument on the subject. The case does not call for it, for its real character is most apparent upon the facts found by the court below. It is, as already intimated, an unworthy attempt of Mr. Scofield, a single member of the district, on the merest technical notion of a common ownership in the school-house, to close *509its doors, lest this incidental use of the building may expose him to the risk of enhanced taxation.
I had intended to be satisfied with merely expressing a dissent to the opinion of the majority, but on conferring with Judge Sanford, we have thought it best to present, in the briefest manner possible, the views which have brought us to a different conclusion from our associates.
It appears that the present and former school-houses of the district, for more than a half century, have, as is usual in the country, been used occasionally by the members of the district for Christian worship, and of late years for Sabbath schools. This practice they wish to continue. They insist that they are virtually the proprietors, and ought to know, and can best judge, how and when the building, not otherwise wanted, can be occupied for the religious instruction of children or adults, or for devotional purposes, without ineroaching on any one’s rights, or endangering the building; and the court find that in fact “ the injury to the schoolhouse is not serious or considerable,” that is, it is inconsiderable and inappreciable.
Why now, I ask, may not these people be left to enjoy this incidental advantage of what is their own, subject of course to the vote of the district ? Why not let them promote the happiness of their families and the religious training of their children as they judge wise and best ? And on what principle is it that our discretionary aid is supplicated, or the interposition of a grave court of justice invoked, to arrest these proceedings and close the building against them by an injunction ? Certainly the petitioner is not appreciably injured ; nor does he, if that be important, make any use of the district school; nor has he been taxed for its support, nor for the repair of the building. These expenses are otherwise provided for, and he stands here, an isolated individual, influenced by no commendable motive, warring against the peace, harmony and prosperity of the district, and calls upon us to render him assistance. My judgment is against giving it, and if my discretion may be the rule and measure of my duty, it will continue so until he can present a better case.;
*510It has been said, since a school district can not lay a tax to build a house designed expressly for religious worship, it can no.t legally make use of a school-house for that purpose when erected, though such use is only occasional and incidental; and so far is the doctrine carried, and consistently too I think by the petitioner’s counsel when once admitted, that a district school-house, it is claimed, may not be put to any use,other than the keeping of a district school organized under the statute law of the state, thus excluding many summer schools, and all such as are not sustained by the public money. Were this true, it would not follow that the peculiar remedy sought for here is demandable of right; but it is not true. There is a manifest distinction between a district laying a tax to build a church edifice, and occasionally using a school-house for an evening meeting for religious edification or instruction in sacred music. The latter is merely incidental to the main use of the building, but the former is a positive act, without law and against law. Let me inquire if school-houses, churches and other public buildings, erected by taxation allowed for that definite purpose, can not be used in any instance for any other purpose than the main one for which they were erected. I do not mean chiefly, but incidentally ? Why, the contrary is the universal practice, and the universal belief. Nor are the incidental uses always as nearly related to the main purpose for which the building was erected, as are religious worship and religious instruction to the proper and legal uses of a school-house. The city of Hartford can not tax the citizens to build a hall for dancing, or musical exhibitions, or for agricultural fairs, but yet the great hall in the market house is put to these uses day after day and night after night, and no one has thought it wrong, or that an injunction could be obtained to arrest the practice. Such latitude must be allowed, and in the country it is doubly necessary, if the people are to assemble in masses at all. Were it otherwise, a single man in the district could prevent a meeting of farmers in the school-house to consult for the prosperity of agriculture or the general interests of their town; or of benevo*511lent women to see how they can advance the charitable interests and projects of the day; or of the youth of the district for instruction in sacred music; or a meeting to consult how the people can best receive, with demonstrations of respect, the Chief Magistrate of the country, about to pass through their town; and, in short, any and all assemblies of the inhabitants of the district not strictly denominated school meetings. Such and kindred uses of a school-house, I hold to be unobjectionable and commendable, provided they do not interfere with the convenience of the school, nor in any serious degree injure the building of the district. Such a practice, so long and so extensively adopted and enjoyed by the people of the state, will be abandoned with extreme reluctance; and we may find, after all, that public necessity and public sentiment will, by their moral influence, be likely to secure to the people what is so necessary and reasonable, notwithstanding this judicial decision.
In this opinion Sanford, J., concurred.
Advice that injunction be granted.